DETAILED ACTION
The instant application having Application No. 16/852,073 filed on April 17, 2020 is presented for examination by the examiner.
The amended claims submitted August 31, 2022 in response to the office action mailed May 31, 2022 are under consideration. Claims 1-13 and 15-20 are pending. Claim 14 is cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 25, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The 35 USC §112 rejections of the previous office action have been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama USPGPub 2019/0142249 A1 (cited in an IDS, hereafter Koyama) in view of Katahira USPGPub 2012/0127598 (hereafter Katahira).
Regarding claim 1, Koyama teaches (Example 3, Figs. 4A-4B, paragraphs [0138]-[0147], [0150]-[0154]) “An objective optical system (paragraph [0138] “An endoscope objective optical system” Example 3, Figs. 4A-4B, paragraphs [0138]-[0147], [0150]-[0154]) for an endoscope (paragraph [0138] “endoscope objective optical system”) consisting of, in order from an object side to an image side (from left to right in Fig. 4A, paragraph [0139]: “The endoscope objective optical system of the example 3, as shown in FIG. 4A, includes in order from an object side”): a front group (GF) having a negative refractive power (paragraph [0139] “a front group GF having a negative refractive power”); an aperture stop (paragraph [0139] “an aperture stop S”); and a rear group (GR) having a positive refractive power (paragraph [0139]: “and a rear group GR having a positive refractive power”), 
wherein a lens closest to the object side in the front group is a first lens (a first lens L1) having a negative refractive power (paragraph [0140] “L1 which is a planoconcave negative lens”) and concave toward the image side (paragraph [0140] “L1 which is a planoconcave negative lens of which an object side is a flat surface” thus the concave surface is the image side, see also Fig. 4A and surface 2 in paragraph [0150]), 
a lens (second lens L2) positioned second from the object side in the front group (L2 is positioned second from the object side in the front group GF see Fig. 4A and paragraph [0140]) is a second lens having a negative refractive power (paragraph [0140]: “a second lens L2 which is a planoconcave negative lens”) and concave toward the object side (paragraph [0140]: “a second lens L2 which is a planoconcave negative lens of which an image side is a flat surface” thus the object side is the concave side see also Fig. 4A and surface 3 in paragraph [0150]), 
the rear group includes a cemented lens (cemented lens CL1) in which a positive lens (L5, paragraph [0141]: “fifth lens L5 which is a biconvex positive lens”) and a negative lens (L6, paragraph [0141]: “sixth lens L6 which is a planoconcave negative lens”) are cemented in order from the object side (paragraph [0141]: “Here, the fifth lens L5 which is a biconvex positive lens and the sixth lens L6 which is a planoconcave negative lens form a cemented lens CL1” and the order from the object side is L5 then L6), and
Conditional Expressions (1) and (2) are satisfied in a case where a focal length of the objective optical system for an endoscope is denoted by f (paragraph [0150]: ft=0.725, paragraph [0147]: “ft denotes a focal length of the overall endoscope objective optical system”), a focal length of the front group is denoted by fF (paragraph [0150]: ff=-0.518, paragraph [0147]: “ff denotes a focal length of the front group”), and a distance on an optical axis from a lens surface closest to the object side to a lens surface closest to the image side is denoted by L (the sum of the distances of surfaces 1-11 in paragraph [0150] which sum to L=4.01),
-2<f/fF<-1.3 … (1) (from the values above of ft=0.725 and ff=-0.518 the quantity f/fF=-1.4 which is in the claimed range)
3<L/f  … (2-2) (from the values above of f=0.725 and L=4.01 the quantity L/f=5.53 which is greater than 3).”
However, Koyama, example 3, fails to teach 3<L/f<4.023.
Katahira teaches “An objective optical system (Example 3, Fig. 6 paragraph [0063] “an objective lens”) for an endoscope (paragraph [0003] “endoscopes”) consisting of, in order from an object side to an image side (in order from left to right in Fig. 6): a front group (paragraph [0035]: “a front group FG” which is the first lens and the second lens of Fig. 6, with surfaces r1-r4) having a negative refractive power (the focal length of the first two lenses can be calculated from the data of surfaces 1-4 in paragraph [0063] using a matrix calculation to be approximately fF=-0.93 which is negative); an aperture stop (paragraph [0035]: “an aperture stop A”, paragraph [0063]: “Stop”); and a rear group (paragraph [0035]: “rear group BG” which is the third, fourth and fifth lenses in Fig. 6) having a positive refractive power (the focal length of the rear group can be calculated from the data of surfaces 6-10 in paragraph [0063] using a matrix calculation to be approximately fR=1.2 which is positive), 
wherein a lens closest to the object side in the front group is a first lens having a negative refractive power (paragraph [0035] “a first negative lens L1”) and concave toward the image side (see Fig. 6 and positive radius of curvature of surface 2 in paragraph [0063]), 
a lens positioned second from the object side in the front group is a second lens (paragraph [0035]: “a second positive lens L2”) having a …refractive power (paragraph [0035]: “a second positive lens L2”) … 
the rear group includes a cemented lens (paragraph [0035]: “a joined lens E45”) in which a positive lens and a negative lens are cemented in order from the object side (paragraph [0035]: “a joined lens E45 formed of a fourth positive lens L4 and a fifth negative lens L5 that are joined together”), and
Conditional Expressions (1) and (2-2) are satisfied in a case where a focal length of the objective optical system for an endoscope is denoted by f (Table 1: “a focal length of the entire … example 3 1.000), a focal length of the front group is denoted by fF (fF can be calculated from the data in paragraph [0063] using a matrix calculation, fF=-0.93), and a distance on an optical axis from a lens surface closest to the object side to a lens surface closest to the image side is denoted by L (the sum of the distances from surface 1 to surface 9, L=4.19),
-2<f/fF  … (1) (given the values above, f/fF=-1.075 which is greater than -2)
3<L/f … (2-2) (given the values above, L/f = 4.19 which is greater than 3).”
Thus Katahira teaches a value of L/f=4.19 which is not inside the range of 3 < L/f < 4.023 but which is so close to the claimed range that one of ordinary skill in the art would have expected it to have the same properties. 
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph.
In the instant case, Koyama teaches a value of L/f=5.53 which is not far from the claimed range of 3<L/f<4.023. Katahira teaches a similar endoscope objective lens system where L/f=4.19, which is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the objective system of Koyama to have a L/f ratio between 3 and 4.023, such as slightly less than 4.19 taught by Katahira since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the length of the objective relative to the focal length for the purpose of making the system more compact, see Koyama paragraph [0154] and Katahira paragraph [0038].
Regarding claim 2, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein Conditional Expression (3) is satisfied in a case where a focal length of the first lens is denoted by f1 (f1 can be calculated from the data of surfaces 1-2 in paragraph [0150] using a matrix calculation to be f1=-0.796),
… f/f1<-0.3 … (3) (given the values above of f=0.725 and f1=-0.796 the quantity f/f1=-0.91 which is less than -0.3).”
However, Koyama example 3 fails to teach “-0.85<f/f1<-0.3 … (3).”
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph.
In the instant case Koyama teaches f/f1=-0.91 which is so close to the claimed range of                 -0.85<f/f1<-0.3 that one of ordinary skill in the art would have expected them to have the same properties. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose f1 such that -0.85<f/f1<-0.3 since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph. 
Regarding claim 3, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein the cemented lens consists of two lenses (paragraph [0141]: “the fifth lens L5 which is a biconvex positive lens and the sixth lens L6 which is a planoconcave negative lens form a cemented lens CL1”), and
Conditional Expression (4) is satisfied in a case where an Abbe number of the positive lens constituting the cemented lens at a d line is denoted by νp (paragraph [0150] νp = 54.68) and an Abbe number of the negative lens constituting the cemented lens at a d line is denoted by νn (paragraph [0150] νn = 17.47),
8<νp-νn … (4) (given the values above of νp = 54.68 and νn = 17.47 the quantity νp-νn=37.21 which is greater than 8).”
However, Koyama fails to teach (claim 3) “8<νp-νn<28”.
Katahira teaches “wherein the cemented lens consists of two lenses (paragraph [0035]: “a joined lens E45 formed of a fourth positive lens L4 and a fifth negative lens L5”), and
Conditional Expression (4) is satisfied in a case where an Abbe number of the positive lens constituting the cemented lens at a d line is denoted by νp (paragraph [0063] νp = 54.68) and an Abbe number of the negative lens constituting the cemented lens at a d line is denoted by νn (paragraph [0063] νn = 30.00),
8<νp-νn<28 … (4) (given the values above of νp = 54.68 and νn = 30.00 the quantity νp-νn=24.68 which is in the claimed range).”
Furthermore Katahira teaches (paragraphs [0036]-[0042]): 
“The joined lens E45 satisfies the following conditional expressions (1) and (2):
nn≥ 2.0                     (1)
12<(νp-νn)<34        (2)
… Conditional expression (2) defines a difference between the Abbe numbers of the positive lens L4 and the negative lens L5 of the joined lens E45. The use of a material with a low Abbe number for the negative lens L5 in the positive group allows for correction of chromatic aberration and correction of field curvature. Furthermore, the radius of curvature of the joint surface between the positive lens L4 and the negative lens L5 of the joined lens E45 can be increased, thereby improving the lens processability.
If the value falls below the lower limit of 12 in conditional expression (2), the Abbe number of the positive lens L4 in the joined lens E45 becomes smaller or the Abbe number of the negative lens L5 becomes larger. Therefore, correction of chromatic aberration tends to become difficult. On the other hand, if the value exceeds the upper limit of 34 in conditional expression (2), the difference between the Abbe numbers of the positive lens L4 and the negative lens L5 in the joined lens E45 becomes larger, particularly causing a large amount of light dispersion to occur at the negative lens L5. This tends to cause the transverse chromatic aberration (in particular, the difference between the g-line and d-line) to become large. In order to correct such a large transverse chromatic aberration, the radius of curvature of the negative lens L5 needs to be reduced, resulting in lower processability.”

Thus the Koyama-Katahira combination discloses the claimed invention except for               “8<νp-νn<28.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the Abbe numbers of the two lenses of the cemented lens such that 8<νp-νn<28, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, (νp-νn) is an art recognized results effective variable in that it influences the correction of chromatic aberrations and light dispersion as taught by Katahira (paragraphs [0036]-[0042]). Thus one would have been motivated to optimize (νp-νn) to have a value such as 24.68 as taught by Katahira Example 3 because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
	Regarding claim 4, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein Conditional Expression (5) is satisfied in a case where a focal length of the second lens is denoted by f2 (f2 can be calculated from the data for surfaces 3 and 4 in paragraph [0150] using a matrix calculation to be f2=-2.476),
-1.2<f/f2 … (5) (from the values above of f=0.725 and f2=-2.476 the quantity f/f2=-0.29 which is greater than -1.2).”
However, Koyama Example 3 fails to teach “-1.2<f/f2<-0.4”.
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph.
In the instant case Koyama teaches f/f2=-0.29 which is so close to the claimed range of                 -1.2<f/f2<-0.4 that one of ordinary skill in the art would have expected them to have the same properties. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose f2 such that -1.2<f/f2<-0.4 since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph. 
Regarding claim 5, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein Conditional Expression (6) is satisfied in a case where a focal length of the rear group is denoted by fR (fR can be calculated from the data for surfaces 5-13 in paragraph [0150] using a matrix calculation to be approximately fR=0.974),
0.7<f/fR<1.5 … (6) (given the values above of f=0.725 and fR=0.974 the quantity f/fR=0.744 which is in the claimed range).”
Regarding claim 6, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein Conditional Expression (7) is satisfied in a case where a focal length of the cemented lens is denoted by fc (fc can be calculated from the data for surfaces 11-13 in paragraph [0105] using a matrix calculation to be fc=19.28),
… f/fc<0.5 … (7) (given the values above of f=0.725 and fc=19.28 the quantity f/fc=0.04 which is less than 0.5).”
However, Koyama Example 3 fails to teach “0.05<f/fc<0.5”.
Koyama Example 2 teaches another embodiment of Koyama’s endoscope objective optical system with the rear group including a cemented lens (surfaces 11-13 in paragraph [0149]) with a positive first lens (surfaces 11-12) and a negative second lens (surfaces 12-13) cemented together. In example 2, the focal length of the cemented lens fc, can be calculated from the data for surfaces 11-13 in paragraph [0149] using a matrix calculation to be fc=2.86. In this embodiment as in example 3, f=0.725. Thus Koyama Example 2 teaches the quantity f/fc=0.246 which is in the claimed range of 0.05<f/fc<0.5.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Koyama, Example 3, discloses the claimed invention except for a value of f/fc between 0.05 and 0.5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of fc such that 0.05<f/fc<0.5 such as 0.246 as taught by Koyama example 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein the cemented lens is disposed to be closest to the image side in the rear group (see Fig. 4A and the table in paragraph [0150] the cemented lens of surfaces 11-13 is closest to the image side in the rear group in that it is the closest lens to the image pickup surface).”
Regarding claim 8, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein the second lens is a plano-concave lens or a biconcave lens (paragraph [0140]: “a second lens L2 which is a planoconcave negative lens” see also surfaces 3-4 in paragraph [0150] and Fig. 4A).”
Regarding claim 9, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein a lens closest to the object side in the rear group is a positive lens (paragraph [0141]: “rear group GR includes a third lens L3 which is a planoconvex positive lens” see also Fig. 4A and surfaces 5 and 6 in paragraph [0150]).”
Regarding claims 11 and 12, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” however Koyama, example 3, fails to teach (claim 11) “wherein the number of lenses in the objective optical system for an endoscope is five” or (claim 12) “wherein the number of lenses in the front group is two, and the number of lenses in the rear group is three.”
Koyama, example 1 teaches (claim 1) “An objective optical system for an endoscope (paragraph [0106] “An endoscope objective optical system according to an example 1”) consisting of, in order from an object side to an image side (paragraph [0107]: “in order from an object side”): a front group (front group GF) having a negative refractive power (paragraph [0107]: “GF having a negative refractive power”); an aperture stop (paragraph [0107]: “an aperture stop S”); and a rear group (rear group GR) having a positive refractive power (paragraph [0107]: “GR having a positive refractive power”), wherein a lens closest to the object side in the front group is a first lens (first lens L1) having a negative refractive power (paragraph [0108]: “L1 which is a planoconcave negative lens”) and concave toward the image side (paragraph [0108]: “a first lens L1 which is a planoconcave negative lens of which an object side is a flat surface” therefor the image side is concave, see also Fig. 2A), a lens positioned second from the object side in the front group is a second lens (second lens L2) having a negative refractive power (paragraph [0108]: “L2 which is planoconcave negative lens”) and concave toward the object side (paragraph [0108]: “L2 which is planoconcave negative lens of which an image side is a flat surface” therefor the object side is concave), the rear group includes a cemented lens (cemented lens CL1) in which a positive lens (L4, paragraph [0109]: “L4 which is a biconvex positive lens”) and a negative lens (L5, paragraph [0109]: “L5 having a negative refractive power”) are cemented in order from the object side (paragraph [0109]: “the fourth lens L4 which is a biconvex positive lens and the fifth meniscus lens L5 having a negative refractive power form a cemented lens CL1” where the order from the object side is L4 before L5), and
Conditional Expressions (1) and (2) are satisfied in a case where a focal length of the objective optical system for an endoscope is denoted by f (ft, paragraph [0148] ft=0.703), a focal length of the front group is denoted by fF (ff, paragraph [0148] ff=-0.63), and a distance on an optical axis from a lens surface closest to the object side to a lens surface closest to the image side is denoted by L (the sum of the distances of surfaces 1-10 in paragraph [0148] which is 3.78),
-2<f/fF … (1) (given the values above of f=0.703 and ff=-0.630, the quantity f/fF=-1.116 which is greater than -2)
3<L/f …(2) (given the values above of f=0.703 and L=3.78, the quantity L/f=5.377 which is greater than 3”
(claim 11) “wherein the number of lenses in the objective optical system for an endoscope is five (the number of lenses in example 1 is five, namely L1, L2, L3, L4 and L5, see paragraphs [0108]-[0109], Fig. 2A and the table in paragraph [0148])”
(claim 12) “wherein the number of lenses in the front group is two (GF consists of lenses L1 and L2 e.g. paragraph [0113]: “limiting the lenses in the front group GF to be two single lenses having a negative refractive power”), and
the number of lenses in the rear group is three (paragraph [0109] the number of lenses in the rear group GR is three, namely L3, L4 and L5).”
Koyama, example 3, discloses the claimed invention except that a rear group comprising 4 lenses, such that the total number of lenses is 6 is used instead of a rear group comprising 3 lenses such that the total number of lenses is 5. Koyama, example 1 shows that a rear group comprising 3 lenses such that the total number of lenses is 5 is an equivalent structure in the art. Therefore, because these two rear groups of an endoscope objective optical system were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a rear group comprising 3 lenses as taught by Koyama example 1 for a rear group comprising 4 lenses, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Regarding claim 13, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “wherein Conditional Expression (1-1) is satisfied,
-1.8<f/fF<-1.1 … (1-1) (given the values above of f=0.725 and fF=-0.518, the quantity f/fF=-1.4 which is in the claimed range).”
Regarding claim 15, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 2,” and Koyama further teaches “wherein Conditional Expression (3-1) is satisfied,
… f/f1<-0.35 … (3-1) (given the values above of f=0.725 and f1=-0.796 the quantity f/f1=-0.91 which is less than -0.35).”
However, Koyama example 3 fails to teach “-0.8<f/f1<-0.35 … (3-1).”
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph.
In the instant case Koyama teaches f/f1=-0.91 which is so close to the claimed range of                 -0.8<f/f1<-0.35 that one of ordinary skill in the art would have expected them to have the same properties. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose f1 such that -0.8<f/f1<-0.35 since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph. 
Regarding claim 16, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 3,” and Koyama further teaches “wherein Conditional Expression (4-1) is satisfied,
10<νp-νn … (4-1) (given the values above of νp = 54.68 and νn = 17.47 the quantity νp-νn=37.21 which is greater than 10).”
However, Koyama fails to teach “10<νp-νn<26”.
Katahira teaches “wherein Conditional Expression (4-1) is satisfied,
10<νp-νn<26 … (4-1) (given the values above of νp = 54.68 and νn = 30.00 the quantity              νp-νn=24.68 which is in the claimed range).”
Furthermore Katahira teaches (paragraphs [0036]-[0042]): 
“The joined lens E45 satisfies the following conditional expressions (1) and (2):
nn≥ 2.0                     (1)
12<(νp-νn)<34        (2)
… Conditional expression (2) defines a difference between the Abbe numbers of the positive lens L4 and the negative lens L5 of the joined lens E45. The use of a material with a low Abbe number for the negative lens L5 in the positive group allows for correction of chromatic aberration and correction of field curvature. Furthermore, the radius of curvature of the joint surface between the positive lens L4 and the negative lens L5 of the joined lens E45 can be increased, thereby improving the lens processability.
If the value falls below the lower limit of 12 in conditional expression (2), the Abbe number of the positive lens L4 in the joined lens E45 becomes smaller or the Abbe number of the negative lens L5 becomes larger. Therefore, correction of chromatic aberration tends to become difficult. On the other hand, if the value exceeds the upper limit of 34 in conditional expression (2), the difference between the Abbe numbers of the positive lens L4 and the negative lens L5 in the joined lens E45 becomes larger, particularly causing a large amount of light dispersion to occur at the negative lens L5. This tends to cause the transverse chromatic aberration (in particular, the difference between the g-line and d-line) to become large. In order to correct such a large transverse chromatic aberration, the radius of curvature of the negative lens L5 needs to be reduced, resulting in lower processability.”

Thus the Koyama-Katahira combination discloses the claimed invention except for              “10<νp-νn<26.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the Abbe numbers of the two lenses of the cemented lens such that 10<νp-νn<26, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, (νp-νn) is an art recognized results effective variable in that it influences the correction of chromatic aberrations and light dispersion as taught by Katahira (paragraphs [0036]-[0042]). Thus one would have been motivated to optimize (νp-νn) to have a value such as 24.68 as taught by Katahira Example 3 because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
	Regarding claim 17, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 4,” and Koyama further teaches “wherein Conditional Expression (5-1) is satisfied,
-1.1<f/f2 … (5-1) (from the values above of f=0.725 and f2=-2.476 the quantity f/f2=-0.29 which is greater than -1.1).”
However, Koyama Example 3 fails to teach “-1.1<f/f2<-0.5”.
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph.
In the instant case Koyama teaches f/f2=-0.29 which is so close to the claimed range of                 -1.1<f/f2<-0.5 that one of ordinary skill in the art would have expected them to have the same properties. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose f2 such that -1.1<f/f2<-0.5 since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph. 
Regarding claim 18, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 5,” and Koyama further teaches “wherein Conditional Expression (6-1) is satisfied,
…f/fR<1.4 … (6-1) (given the values above of f=0.725 and fR=0.974 the quantity f/fR=0.744 which is less than 1.4).”
However, Koyama example 3 fails to teach “0.8<f/fR<1.4 … (6-1).”
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph.
In the instant case Koyama teaches f/fR=0.744 which is so close to the claimed range of                 0.8<f/fR<1.4 that one of ordinary skill in the art would have expected them to have the same properties. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose fR such that 0.8<f/fR<1.4 since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” MPEP §2144.05(I) second paragraph. 
Regarding claim 19, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 6,” and Koyama further teaches “wherein Conditional Expression (7-1) is satisfied,
… f/fc<0.45 … (7-1) (given the values above of f=0.725 and fc=19.28 the quantity f/fc=0.04 which is less than 0.45).”
However, Koyama Example 3 fails to teach “0.07<f/fc<0.45”.
Koyama Example 2 teaches another embodiment of Koyama’s endoscope objective optical system with the rear group including a cemented lens (surfaces 11-13 in paragraph [0149]) with a positive first lens (surfaces 11-12) and a negative second lens (surfaces 12-13) cemented together. In example 2, the focal length of the cemented lens fc, can be calculated from the data for surfaces 11-13 in paragraph [0149] using a matrix calculation to be fc=2.86. In this embodiment as in example 3, f=0.725. Thus Koyama Example 2 teaches the quantity f/fc=0.246 which is in the claimed range of 0.07<f/fc<0.45.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Koyama, Example 3, discloses the claimed invention except for a value of f/fc between 0.07 and 0.45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of fc such that 0.07<f/fc<0.45 such as 0.246 as taught by Koyama example 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 20, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” and Koyama further teaches “an endoscope (see paragraphs [0002]-[0005]).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama USPGPub 2019/0142249 A1 (cited in an IDS, hereafter Koyama) in view of Katahira USPGPub 2012/0127598 (hereafter Katahira) as applied to claim 1 above, and further in view of Namii et al. USPGPub 20180231749 (hereafter Namii).
Regarding claim 10, the Koyama-Katahira combination teaches “the objective optical system for an endoscope according to claim 1,” however Koyama is silent regarding “wherein the front group includes a parallel flat plate closest to the object side.”
Namii teaches (Figs. 2 and 3, example 1, paragraphs [0136]-[0140] and [0174])(claim 1) “An objective optical system for an endoscope (paragraph [0136]: “An objective optical system for endoscope according to an example 1”) consisting of, in order from an object side to an image side (paragraph [0137]: “in order from an object side”): 
a front group (G1) having a negative refractive power (paragraph [0137]: “a first group G1 having a negative refractive power”); an aperture stop (paragraph [0137]: “an aperture stop S”); and a rear group (G2) having a positive refractive power (paragraph [0137]: “a second group G2 having a positive refractive power”), 
wherein a lens closest to the object side in the front group (lens L1) is a first lens having a negative refractive power (paragraph [0138]: “negative meniscus lens L1”) and concave toward the image side (see Fig. 3 and paragraph [0138]: “negative meniscus lens L1 having a convex surface directed toward the object side” a meniscus lens convex to the object side is concave to the image side), 
a lens positioned second from the object side in the front group is a second lens (lens L2) having a … refractive power (paragraph [0138]: “positive lens L2”)… 
the rear group includes a cemented lens (lenses L4 and L5, see Fig. 3 and paragraph [0139]: “The biconvex positive lens L4 and the negative meniscus lens L5 form a cemented lens”) in which a positive lens and a negative lens are cemented in order from the object side (see Fig. 3 and paragraph [0139]: “The biconvex positive lens L4 and the negative meniscus lens L5 form a cemented lens”).”
(claim 10) “wherein the front group includes a parallel flat plate (plane parallel plate 6) closest to the object side (paragraph [0125] “a plane parallel plate 6 is disposed nearest to object of the two objective optical systems 5a and 5b”).”
Furthermore, Namii teaches, paragraphs [0125]-[0127]: 
“The plane parallel plate 6 is sapphire for example.
Since sapphire is an extremely hard material, the sapphire is strong against an external impact. Therefore, a lens surface on the object side is hard to be scratched. By using sapphire, a projection of a scratch on image and an occurrence of flare due to the scratch are hard to occur. A glass material of the negative lens is not restricted to sapphire. When a crystalline material having a high hardness is used for the plane parallel plate 6, a surface of the lens is hardly scratched.
Moreover, sapphire is highly resistant to moisture vapor. Therefore, a cemented portion of the plane parallel plate 6 and the objective unit 3 is to be cemented to be airtight by brazing and soldering. By making such arrangement, it is possible to make an internal space of the objective unit 3 an airtight space. As a result, even when autoclave sterilization is carried out, a high-pressure steam does not enter at all into the objective unit 3.”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plane parallel plate disposed closest to the object side as taught by Namii to the objective optical system for an endoscope of the Koyama-Katahira combination for the purposes of protecting against external impact, scratches and moisture vapor as taught by Namii (paragraphs [0125]-[0127]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872